IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00292-CR
 
Calvin Dwayne Vernon,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District
Court
McLennan County, Texas
Trial Court No. 1990-0040-C
 

MEMORANDUM  Opinion

 
Appellant Calvin Vernon was convicted of
attempted murder in 1991 and sentenced to thirty years’ imprisonment.  Because
the judgment contains a deadly weapon finding that Appellant believes is
erroneous, Appellant filed a motion for nunc pro tunc order in the trial
court.  The trial court denied that motion, and Appellant seeks to appeal the
trial court’s denial of his motion for an order nunc pro tunc.




We notified Appellant that this court may not have jurisdiction
over this appeal and that unless
he showed grounds for continuing it, we would dismiss his appeal for want of
jurisdiction.  Appellant has filed a response,[1]
but it fails to show that we have appellate jurisdiction.
We do not have appellate
jurisdiction of the denial of a motion for judgment nunc pro tunc. 
Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet.
dism’d).  The appropriate remedy to obtain review of the denial of a nunc
pro tunc motion is by a petition for writ of mandamus.  Ex parte
Forooghi, 185 S.W.3d 498 (Tex. Crim. App. 2006) (Johnson, J., concurring
statement); see also Ex parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim.
App. 2004).
Accordingly, we dismiss this appeal for
want of jurisdiction. 
 
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
(Chief Justice Gray concurs in the
dismissal of this proceeding.  A separate opinion will not issue.)
Dismissed
Opinion
delivered and filed November 4, 2009
Do
not publish
[CRPM]




[1] Appellant’s response and his combined
notice of appeal/brief lack proper proof of service as required by the Texas
Rules of Appellate Procedure.  A copy of all documents presented to the Court
must be served on all parties (i.e., the State) to the appeal and must
contain proof of service.  Tex. R. App.
P. 9.5. To expedite this matter, we implement Rule 2 to suspend Rule
9.5’s proof-of-service requirement.